DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 04/08/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Non-Responsive Amendment
The reply filed on 04/08/2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): Currently amended claim 4 recites a surfactant of Formula I. The 01/30/2019 Restriction Requirement required the Applicant to specifically define, with all constituents, the elected surfactant (see page 6, # 2). For purposes of examination, and in the interest of compact prosecution, the Applicant is requested to name the surfactant of Formula I.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-3, 5, 10-11, 13-17, 19 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wlaschin et al (USP 8,460,689), in view of Kaleta et al (USP 5,618,522 A).
Wlaschin disclosed an oral [title] moisturizing composition (e.g., reduce symptom associated with xerostomia or dry mouth; composition affecting hydration loss) that also decolonized mammalian oral tissue (e.g., composition that contacted oral tissue) [abstract]. As per Wlaschin, a significant segment of the population suffers from xerostomia (dry mouth) [col 1, lines 22-23], and as such, it is extremely important [col 1, lines 60-63] that oral treatment regiments address both the reduction of microorganisms (plaque removal and reduction of opportunistic organisms in the oral cavity), and xerostomia, which is influenced by hydration [col 7, lines 38-40]. 
Wlaschin’s composition comprised:
edible vegetable oils [col 12, lines 14-15] in an amount of at least 30 % [col 33, lines 9-13]; significant amounts of water (e.g., at least 20 wt. %; e.g., 87.8 % water disclosed in the example formulations of Table 3) [col 32, lines 1-2]; nonionic surfactants, generally, [col 29, line 63] (0.1 to 10 wt. % disclosed at [col 28, lines 30-38]); 1.6 % xanthan gum (e.g., polymeric viscosity modifier) [Table 3, Example Formulation # 1].
The composition was formulated as an oil-in-water emulsion [col 8, lines 5-7], with a pH of 3-8 [col 11, lines 16-26].
	Wlaschin generally taught thickening agents as ingredients useful in physically formulating dosage forms [col 33, lines 37-50]. Wlaschin, however, did not specifically disclose ethyl cellulose, as recited in claim 24.

Since Wlaschin generally taught thickening agents, it would have been prima facie obvious to one of ordinary skill in the art to include ethylcellulose within Wlaschin, as taught by Kaleta. An ordinarily skilled artisan would have been motivated to include an ingredient useful in physically formulating dosage forms, as taught by Wlaschin [Wlaschin; col 33, lines 37-50]. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select ethylcellulose for incorporation into an oil-in-water emulsion based on its recognized suitability for its intended use as a thickening agent, as taught by Kaleta [Kaleta; [col 1, line 44; col 16, line 61].
An ordinarily skilled artisan would have been motivated to include ethylcellulose at 0.05 % - 10 %, because at the said amounts, the ingredient was a thickening agent, as taught by Kaleta.
Claim 24 recites 5-30 % plant based oil; 70-95 % aqueous phase; 0.1-5 % surfactant; 0.05-3 % viscosity modifier; pH of 4.5-9.5. 
Claim 28 recites the viscosity modifier present at not less than 0.2 %. 
Wlaschin disclosed edible vegetable oils in an amount of at least 30 %; significant amounts of water (e.g., at least 20 wt. %; e.g., 87.8 % water disclosed in the example formulations of Table 3); nonionic surfactants, generally, (0.1 to 10 wt. % disclosed at [col 
Kaleta disclosed the viscosity modifier (e.g., ethylcellulose) at 0.05 % - 10.0 %.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Wlaschin, in view of Kaleta, reads on claims 19, 24-26 and 28.
Claim 2 is rendered prima facie obvious because Wlaschin disclosed fumed silica [col 31, line 56].
Claim 2 recites the viscosity modifier at not less than 0.5 %. 
Wlaschin disclosed 1.6 % viscosity modifier, and Kaleta disclosed 0.05 % - 10.0 % viscosity modifier, as previously discussed. A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 3 is rendered prima facie obvious because Kaleta taught polyglyceryl-10-stearate, in order to form the emulsion [col 9, lines 20-25 and 41]. It would have been prima facie obvious to one of ordinary skill in the art to include polyglyceryl-10-stearate within Wlaschin, as taught by Kaleta. An ordinarily skilled artisan would have been motivated to formulate the emulsion, as taught by Kaleta [col 9, lines 20-25 and 41].
Claim 5 recites 75-90 % aqueous phase. 
Wlaschin disclosed 87.8 % water, as discussed above. A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 10 is rendered prima facie obvious because Wlaschin disclosed sweeteners [col 17, line 3].

Claim 13 is rendered prima facie obvious because Wlaschin disclosed enhancer components, including sugar, at not greater than 20 % [col 25, line 38 to col 26, line, 3].
Claim 14 is rendered prima facie obvious because Wlaschin generally taught humectants [col 18, line 28]. Kaleta taught humectants at 0.1-20 % [col 8, lines 63-67].
The instant claim 14 recites humectants at 2.5-40 %. 
Kaleta taught humectants at 0.1-20 %. A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 15 is rendered prima facie obvious because Wlaschin did not disclose a quaternary antimicrobial compound as a required ingredient.
Claim 16 is rendered prima facie obvious because Wlaschin disclosed [col 11, lines 41-49] a viscosity of at least 10,000, or in excess of 50,000, cps.
Regarding claim 16, the originally filed application [0047] disclosed that sprayable compositions have a viscosity of not greater than 80,000 cps. Wlaschin disclosed [col 11, lines 41-49] a viscosity of at least 10,000, or in excess of 50,000, cps. Therefore, it appears that the compositions of the instant claims and those of the prior art would reasonably be expected to have substantially the same physical (sprayable) and chemical properties. This is because the originally filed application [0047] disclosed that sprayable compositions have a viscosity of not greater than 80,000 cps, and Wlaschin disclosed [col 11, lines 41-49] a viscosity of at least 10,000, or in excess of 50,000, cps.
Claim 17 is rendered prima facie obvious because Wlaschin disclosed [col 17, lines 23-27] physically stable compositions at 25 º C.

Claim 28 recites viscosity modifiers present at not less than 0.05 weight percent, and not greater than 3 weight percent. 
Wlaschin disclosed 1.6 % viscosity modifier, and Kaleta disclosed 0.05 % - 10.0 % viscosity modifier, as previous discussed. A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 27 is rendered prima facie obvious over the combined teachings of Wlaschin and Kaleta. This is because the combined teachings of the prior art taught ethyl cellulose at 0.05 % - 10.0 %, as discussed. 
Meanwhile, the Instant Specification at [page 45, Short Term Wash-Off Resistance Test Method and at Table 9], stated that increasing concentrations of ethyl cellulose increased the wash-off resistance, and thus should have improved retention in the oral cavity. Table 9 of the Instant Specification disclosed increasing concentrations of ethyl cellulose from 0, 0.18, 0.9 and 0.45 %. 
Therefore, it appears that the compositions of the instant claims and those of the prior art would reasonably be expected to have substantially the same physical and chemical properties (e.g., improved resistance to dilution or wash-off by saliva or water, or drinking). This is because the Specification disclosed that increasing concentrations of ethyl cellulose increased wash-off resistance, and should have improved retention in the oral cavity. 
In addition, the combined teachings of the prior art taught ethyl cellulose at 0.05 % - 10.0 %. Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II.
Claim 29 recites ethyl cellulose in the oil phase.
Wlaschin did not teach ethylcellulose, as discussed. However, Kaleta taught ethylcellulose in the oil phase. The motivation to combine Kaleta with Wlaschin was discussed above.

Response to Arguments
Applicant’s arguments with respect to claim 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant requested rejoinder of withdrawn claims 4, 12, 14 and 19.
The Examiner responds that claim 4 remains withdrawn, in lieu of the non-responsive amendment (see the above discussion of claim 4). Claim 12 remains withdrawn, as per the 04/08/21 Applicant’s amendment. Claims 14 and 19 are examined, as per the 04/08/21 Applicant’s amendment (see the above Obviousness rejection).

Claims 6-8 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wlaschin et al (USP 8,460,689), in view of Kaleta et al (USP 5,618,522 A) and further in view of Bromley et al (US 2005/0281772 A1).
The 35 U.S.C. 103  rejection over Wlaschin and Kaleta was previously disclosed.
Regarding claim 6, Wlaschin did not specifically disclose the instantly elected coconut oil. Additionally, Wlaschin did not disclose fish oil, as recited in claim 30.
However, Wlaschin generally disclosed [col 32, lines 54-57] natural oils, including olive, cottonseed, peanut, corn, sesame, safflower, soybean oils, and the like. 
Meanwhile, Bromley taught oil-in-water emulsions [0008], for oral administration [0013 and claim 36], comprising coconut and fish oils as natural oils suitable for consumption by a subject [0070]. Said oils were comprised at 1-95 % or more [0071].
Since Wlaschin generally disclosed natural oils, it would have been prima facie obvious to one of ordinary skill in the art to include coconut and fish oils within the teachings of Wlaschin, as taught by Bromley. An ordinarily skilled artisan would have been motivated to include natural oils suitable for consumption by a subject [Bromley; 0070].
Claims 7-8 are rendered prima facie obvious over the combined teachings of Wlaschin and Bromley. 
Claim 7 recites 10-25 % edible plant based oil. 
Claim 8 recites 15-22 % edible plant based oil. 
Wlaschin, while not silent the amounts of edible vegetable oils (e.g., Wlaschin disclosed edible vegetable oils in an amount of at least 30 %), was not specific the instantly recited amounts. 
However, Bromley taught [0070] that these ingredients were useful at 1-95 or more %, an amount that overlaps that which is instantly recited. These ingredients, and amounts thereof, are recognized to have different effects (e.g., Bromley taught natural oils as forming the oil phase of the emulsion [0070-0071]) with changing amounts used. Thus, the general condition is known, and the amounts of these ingredients are recognized to be result effective. As such, result effective variables can be optimized by routine experimentation, and it would have been prima facie obvious to optimize the amount of the edible vegetable .

Response to Arguments
Applicant’s arguments with respect to claims 6-8 and 30  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wlaschin et al (USP 8,460,689), in view of Kaleta et al (USP 5,618,522 A), and further in view of Hunter et al (USP 6,159,459).
The 35 U.S.C. 103 rejection over Wlaschin and Kaleta was discussed above. 
Additionally, Wlaschin generally disclosed [col 33, line 49] lubricants. 
However, Wlaschin did not specifically disclose that the composition increased lubricity or lubriciousness, as recited in claim 20.
Hunter disclosed [abstract] an oral lubricant (beta-glucan polymer) having particular usefulness for alleviating the symptoms of xerostomia. As per Hunter [col 1, lines 16-22], xerostomia, in which the salivary glands do not produce sufficient quantities of saliva, causes discomfort which can in some cases be quite severe. Without saliva, the mouth burns and the throat and tongue can undergo radical changes. Teeth can decay rapidly and the tongue can become smooth, cracked and vulnerable to infection. As such, [col 2, lines 13-23], it is most desirable to have an oral lubricating composition for human use, to relieve the discomforts and inconveniences incurred by xerostomia and dryness of the mouth. 

Since Wlaschin generally disclosed lubricants, it would have been prima facie obvious to one of ordinary skill in the art to include Hunter’s lubricant within Wlaschin. An ordinarily skilled artisan would have been motivated because Wlaschin disclosed that a significant segment of the population suffer from xerostomia, and that it is extremely important to address the reduction of xerostomia (previously discussed). Further, Hunter’s composition had rheological properties that were as close to the properties of natural salivary secretion as possible. Said compositions exhibited improved lubricity, thereby providing long-term relief from the symptoms of xerostomia or dry mouth. 

Response to Arguments
Applicant’s arguments with respect to claim 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wlaschin et al (USP 8,460,689), in view of Kaleta et al (USP 5,618,522 A), and further in view of Rudy et al (USP 4,971,782 A).

	However, Wlaschin did not specifically disclose calcium chloride, as recited in claims 31-32.
	Rudy disclosed [abstract] compositions (toothpaste) for treating oral bacteria in the mouth, comprising a peroxide and a peroxide stabilizer. Calcium chloride [col 5, lines 32-44] was disclosed to act in stabilizing the composition, by absorbing any existing water either present in, or contacted with, the composition, in order to prevent breakdown of the peroxide.
Since Wlaschin disclosed oral care formulations comprising hydrogen peroxide stabilizing components, it would have been prima facie obvious to one of ordinary skill in the art to include calcium chloride, as taught by Rudy. An ordinarily skilled artisan would have been motivated to stabilize the composition by absorbing any existing water either present in, or contacted with, the composition, in order to prevent breakdown of the peroxide, as taught by Rudy [Rudy; col 5, lines 32-44].

Response to Arguments
The rejection over Rudy was not traversed.
Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 

Claims 2-3, 5-8, 10-11, 13-17, 19-20 and 24-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/226,122, in view of Wlaschin et al (USP 8,460,689), and further in view of Kaleta et al (USP 5,618,522 A).
Although the claims at issue are not identical, they are not patentably distinct from each other.  The copending claims recite all of the features instantly recited for the composition except for viscosity modifiers, and except for a surfactant selected from the group consisting of EO/PO and nonionic surfactants. The instant claims require viscosity modifiers, and the instant claim 24 further limits the viscosity modifier to ethyl cellulose. Further, the claims require nonionic surfactants, and such ingredients are not recited by the copending claims.
Wlaschin disclosed an oral [title] moisturizing composition comprising nonionic surfactants, generally, [col 29, line 63] (0.1 to 10 wt. % disclosed at [col 28, lines 30-38]) and 1.6 % xanthan gum (e.g., polymeric viscosity modifier) [Table 3, Example Formulation # 1].
Wlaschin did not specifically disclose ethyl cellulose.
However, Kaleta taught emulsions (e.g., o/w taught at the abstract) comprising polysaccharides as thickening or gelling agents [col 1, line 44] in amounts of 0.05 % to 10 % [col 12, lines 35-40], where cellulose (a.k.a. ethylcellulose) was taught [col 16, line 61].

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 2-3, 5-8, 10-11, 13-17, 19-20 and 24-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10-15 and 17-24 of copending Application No. 16/955,224.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The species (e.g., methods and compositions to affect dry mouth) recited in the claims of the copending application falls within the genus (e.g., oral compositions and methods of use) recited in the claims of the instant application, and thus read on the instant claims.

Response to Arguments
	Applicant traversed the obviousness-type nonstatutory double patenting rejections, in view of the lack of indication of allowable subject matter.
The Examiner responds that allowable subject matter has not been identified. The obviousness-type nonstatutory double patenting rejections are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.